Citation Nr: 0207324	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  02-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1975.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA), Regional 
Office (RO).


REMAND

The record reflects that the veteran requested to appear at a 
hearing at the Board in Washington, D.C., in April 2002, and 
that he was scheduled to appear at such hearing on July 22, 
2002.  However, by letter received in June 2002, the veteran 
requested that his hearing at the Board be changed to a Board 
video conference hearing due to financial difficulties and 
difficulty with obtaining leave from his place of employment.  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a field hearing.  
See 67 Fed. Reg. 3,099-3,106 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See also 
Chairman's Memorandum No. 01-02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video conference hearing with the Board 
at the local RO.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




